Citation Nr: 0713058	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) evaluated as 10 percent disabling 
prior to February 8, 2006, and 30 percent disabling since 
then.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  A July 2002 rating decision continued a 10 
percent evaluation for the veteran's service-connected PTSD.  
A March 2006 rating decision increased the evaluation to 30 
percent based upon the findings of a February 8, 2006, VA 
psychiatric examination.  

This matter was last before the Board in July 2006 when it 
was remanded to ensure compliance with the Veterans Claims 
Assistance Act.  That development has been completed and the 
matter is now ready for appellate consideration.  




FINDINGS OF FACT

1.  Prior to February 8, 2006, the veteran's PTSD was 
manifested by mild symptoms, including mild depression and 
occasional sleep disturbance, with a GAF of 70.

2.  From February 8, 2006, the veteran's PTSD was manifested 
by moderate symptoms, including depression, sleep disturbance 
and moderate difficulty in social and occupational settings, 
with a GAF of 60.






CONCLUSIONS OF LAW

1.  Prior to February 8, 2006, an evaluation in excess of 10 
percent for the veteran's service-connected PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.  From to February 8, 2006, an evaluation in excess of 30 
percent for the veteran's service-connected PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by 
letters dated in April 2002, February 2005 and August 2006. 
These letters indicated that the evidence should show that 
his service-connected PTSD had increased in severity.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include 
the following: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability. The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  Although the August 
2006 letter provided the veteran information concerning the 
degree of disability and how VA determines effective dates, 
it was not provided in a timely fashion.  Any defect with 
respect to the timing of these notices is not prejudicial to 
the veteran.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  Any defect 
with respect to the timing of the aforementioned notices has 
been cured by subsequent readjudication of the veteran's 
claim in a December 2006 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, the 
aforementioned letters from the RO generally advised the 
veteran to provide any other evidence or information that 
would support his claim.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim. In this 
case, the record contains the veteran's service medical 
records, all private treatment records identified by the 
veteran, as well as all of the veteran's VA treatment 
records.  Also, the veteran was provided several VA 
examinations, and further assessment is not necessary to make 
a decision on the appeal.  The veteran has not requested VA's 
assistance in obtaining any other evidence.

Based on the foregoing, VA satisfied its duties to the 
veteran. 


Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held, "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Pursuant to the General Rating Formula for Mental Disorders a 
30 percent evaluation is warranted where when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped, speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work like 
setting), inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


Prior to February 8, 2006

Of record is a November 2001 psychiatric evaluation from 
Andres Lopez Cumpiano, M.D.  Mental examination at that time 
revealed a 56-year-old male of small stature who was somewhat 
obese, with poor personal grooming and hygiene, with numerous 
missing teeth.  At times during the interview he was 
detached, unspontaneous, distracted, aggressive at times and 
depressed.  He often asked for his mother, who accompanied 
him.  He had no ticks or mannerisms.  He presented a certain 
degree of psychomotor retardation and presented with episodes 
of auditory and visual hallucinations.  He had low self 
esteem, depressive ideas, feelings of worthlessness and ideas 
of reference and persecution.  He also had suicidal, but no 
homicidal, thoughts.  Sensorium was clear and oriented in 
three spheres.  His memory for past, present and immediate 
events was poor, as were insight and judgment.  Attention 
span and concentration were poor.  He reported recurrent 
nightmares of trauma suffered in Vietnam.  Dr. Cumpiano 
diagnosed PTSD, moderately severe.  

The veteran filed his claim for an increased evaluation of 
PTSD in November 2001.  Shortly thereafter, he was seen at 
the VA medical center for evaluation in June 2002.  At that 
time his main complaint was his persistent and chronic 
insomnia manifested by early morning awakening.  He also 
complained of intrusive persistent memories about his 
traumatic experiences in Vietnam, which occurred 
approximately two times per week every third week.  The 
memories were disturbing and produced a short period of 
anxiety, but did not interfere with his daily living 
activities or interpersonal relationships.  The memories were 
not precipitated by any type of stimulus and he did not 
report nightmares about his traumatic experiences in Vietnam.  

Prior to entering service, the veteran obtained a bachelor's 
degree in Agricultural Science.  Following service, he worked 
in the construction contracting industry.  At the time of his 
interview, he was working as a full time private contractor 
and receiving a VA pension.  He reported living with a female 
partner beginning in October 1988, to whom he was married in 
1993.  His wife died of a heart attack in 2000.  He was 
living with his two sons, ages eight and nine, and was their 
caretaker.  

Mental status examination revealed a well-developed, well-
nourished Hispanic male, who came to the interview 
appropriately dressed with adequate hygiene and was 
cooperative.  He was spontaneous and immediately established 
eye contact with the examiner.  He was alert, fully aware of 
the interview situation and in contact with reality.  There 
was no evidence of psychomotor retardation or agitation.  
There were no tics, tremors and no abnormal involuntary 
movement.  His thought process was coherent and logical.  
There was no looseness of association and no evidence of 
disorganized speech.  There was no evidence of delusions, 
hallucinations or perceptual disorders.  He had no phobias, 
obsessions, and no suicidal ideas.  His mood was euthymic; 
his affect was broad and appropriate.  He was oriented in 
person, place and time.  His memory for recent, remote and 
immediate events was intact.  His abstraction capacity was 
normal.  Judgment was good and insight was adequate.  In 
closing, the examiner diagnosed PTSD and noted that the 
veteran suffered from long-term difficulty in sleeping 
producing chronic sleep impairment that caused disturbance in 
his daily activities.  He assigned the veteran a GAF score of 
70. 

With respect to the two apparently conflicting medical 
evaluations as outlined above, the Board notes that the 
latter is more in depth and provides far more information for 
the Board to consider in evaluating the veteran's PTSD.  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  In this regard, the June 2002 examination 
results indicate little to no impairment of the veteran's 
social and occupational capacities.  Moreover, the private 
psychiatric examination fails to address the effect of the 
veteran's psychiatric disorder on his social and occupational 
abilities.  

In this case, it is observed that the veteran has been 
assessed a GAF score of 70.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995) (observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS).  See 
also Richard v. Brown, 9 Vet. App. 266, 267 (1996), observing 
that GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Accordingly, the 
Board finds that the veteran's GAF score indicates mild 
symptomatology associated with his service connected PTSD.  
With this in mind, the Board turns to the criteria set forth 
in the regulations pertaining to evaluation of mental 
disorders.

An evaluation in excess of 10 percent is not warranted for 
the veteran's service-connected PTSD prior to February 8, 
2006.  A 30 percent evaluation is not warranted because the 
evidence fails to show that the veteran's PTSD has caused him 
a decrease in work efficiency or intermittent periods where 
he was unable to perform his job.  Likewise, evaluations of 
50 or 70 percent are not proper because there is no 
indication that the veteran's PTSD has ever interfered with 
his occupation.  For the same reasons, an evaluation of 100 
percent is not warranted.  The Board notes that the evidence 
indicates mild sleep disturbance and some interference with 
his daily activities caused thereby.  Nonetheless, his GAF 
score indicates that he functions at a very high level.  
Until this point, the evidence indicates that the veteran 
held a full-time job without any apparent impairment from his 
PTSD symptoms and was able to support his two children.  
There is no indication that the veteran's PTSD has ever 
caused occupational impairment to any degree.  Accordingly, 
an evaluation in excess of 10 percent prior to February 8, 
2006, for PTSD is not warranted under the circumstances. 


From February 8, 2006

On February 8, 2006, the veteran was afforded a VA 
examination to address the severity of his service-connected 
PTSD.  At that time the veteran reported trouble sleeping and 
nightmares almost every night.  He stated that he avoided 
people, conversations and places that reminded him of his 
military tour, and that he avoided socializing to prevent 
confrontation because he got angry easily.  

On mental status examination, the examiner noted that the 
veteran appeared disheveled and had poor personal hygiene.  
His psychomotor activity was unremarkable.  His speech was 
spontaneous and his attitude was cooperative.  His affect was 
constricted and mood dysphoric.  His attention was intact.  
He was oriented as to person, time and place.  His thought 
process was logical, goal directed, relevant and coherent.  
His thought content was unremarkable.  He had no delusions 
and judgment was intact.  His intelligence was average and he 
understood that he had a psychiatric disorder.  He denied 
hallucinations.  He had no inappropriate, obsessive or 
ritualistic behavior.  The examiner noted good impulse 
control and no episodes of violence.  The veteran denied 
homicidal and suicidal ideations.  He was able to maintain a 
minimum level of personal hygiene and had no problems with 
the activities of daily living.  His remote, recent and 
immediate memory was normal.  The examiner continued a 
diagnosis of PTSD and assigned the veteran a GAF score of 60.  

In closing, the examiner noted that the veteran exhibited 
moderate symptoms in occupational and social functioning and 
that the veteran had few friends and limited his recreational 
and social activities to his immediate family.  The examiner 
also noted that the veteran was unable to hold a steady job 
and that although the veteran held a college degree, he was 
working in construction, which was below his level of 
education.  

Beginning on February 8, 2006, it is observed that the 
veteran was assessed a GAF score of 60.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (observing that GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness" under the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS).  See also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), observing that GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Accordingly, the Board finds that the veteran's GAF score 
indicates moderate symptomatology associated with his service 
connected PTSD, from February 8, 2006.  

An evaluation of 50 percent from February 8, 2006, is not 
warranted under the circumstances.  Although there is 
evidence of occupational and social impairment there is no 
evidence that this is due to flattened affect, 
circumstantial, circumlocutory, or stereotyped, speech, panic 
attacks, difficulty understanding complex commands, 
impairment of short and long term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood or difficulty in establishing and maintaining effective 
work and social relationships.  The veteran's PTSD is 
moderate and he exhibits none of these symptoms; although his 
relationships may be few in number, there is no sign that 
they're ineffective. 

An evaluation of 70 or 100 percent is not proper under the 
circumstances.  There is no evidence of suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, inability to establish and maintain effective 
relationships.  Likewise, it is clear that the veteran is not 
totally impaired with respect to the social and occupational 
spheres.  Accordingly, an evaluation of 70 or 100 percent is 
not justified.  

The Board finds that there is no evidence of any unusual 
circumstances, such as such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would warrant 
extraschedular consideration. See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
February 8, 2006, for service-connected PTSD is denied.

Entitlement to an evaluation in excess of 30 percent since 
February 8, 2006, for service-connected PTSD is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


